Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4, 7-14 and 17-24 are allowed as amended/presented in Response to Office Action (“Response”) filed 22 June 2022, claims 21-24 have been added, and claims 5-6 and 15-16 have been cancelled. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1 and 11:
Claim 1 (and similarly claim 11) discloses:
A system comprising: 
one or more processors; and 
one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform: 
obtaining a sequence of stops and service time windows for the stops; 
generating a sequence of driver states that satisfies the sequence of the stops; 
determining, for each pair of respective sequential driver states from the sequence of driver states, whether to generate a respective recommendation to add a respective additional driver state within the respective sequential driver states in order to satisfy a set of rules, wherein the set of rules comprises one or more duration rules, wherein each of the one or more duration rules comprises a respective rule identifier, a respective minimum duration, a respective maximum duration, and a respective applied driver state type, and wherein determining whether to generate the respective recommendation to add the respective additional driver state within the respective sequential driver states in order to satisfy the set of rules further comprises:
applying a respective duration rule of the one or more duration rules by: 
iterating through the sequence of driver states to determine a cumulative duration for the respective applied driver state type of the respective duration rule until a respective driver state of the sequence of driver states is not within the respective applied driver state type of the respective duration rule; and 
automatically validating the respective duration rule when the cumulative duration is between the respective minimum duration of the respective duration rule and the respective maximum duration of the respective duration rule;  
updating the sequence of driver states based on the respective recommendations, such that the sequence of driver states is feasible in view of the service time windows and the set of rules; and 
outputting the sequence of driver states.

The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-4, 7-10, 12-14 and 17-24 each depend from one of allowable claims 1 and 11, and therefore claims 2-4, 7-10, 12-14 and 17-24 are allowable for reasons consistent with those identified with respect to claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627